Citation Nr: 1625114	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether the Appellant is a "Veteran" for purposes of eligibility of VA benefits.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Thereafter, in June 2013, the Appellant testified before a Veteran Law Judge sitting at the RO.  A transcript of this hearing was prepared and associated with the claims file.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c)  (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In May 2016, the Veteran responded that he did not want another hearing. Thus, the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Appellant was commissioned to the Naval Reserve Officers Training Corps (NROTC) in May 1970. 

2.  The Appellant was determined physically disqualified for continued military service in June 1972.  

3.  The Appellant has no confirmed periods of service in active duty, active duty for training, or inactive duty for training.   


CONCLUSION OF LAW

The Appellant is not a "Veteran" for purposes of eligibility to VA benefits.  38 C.F.R. §§ 3.1, 3.12a (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. The Board finds no prejudice toward the Appellant in proceeding with the adjudication of his claim.

Veteran Status

The facts in this case are not in dispute.  The Appellant enrolled in a scholarship program with the Naval Reserve Officers Training Corps (NROTC) around May 1970.  His examination at that time was unremarkable, with no noted defects or diagnoses.  He was appointed to the Naval Reserves and started his college education in September 1970.  Rather, the Appellant contends that he developed an ear infection while serving abroad the U.S.S. San Jose while standing guard duty.  Unfortunately, his enrollment in NROTC is not equivalent to active duty or ACDUTRA. 

A January 1972 treatment record from the Long Beach Naval Hospital provided that the Appellant has a right ear hearing loss and vertigo following an ear infection.  A March 1972 found a right ear fungal infection and continued hearing loss.  An April 1972 memorandum found that the Appellant does not meet established physical standards for retention in NROTC due to defective auditory acuity.  The Appellant attempted to get a waiver for his medical condition, but was ultimately disenrolled from NROTC in June 1972.  He has no verified periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).
  
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3), (4).

Only "veterans" are entitled to VA benefits under 38 U.S.C.A. §§ 1110 and 1131.  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The Appellant was physically disqualified from NROTC due to a defective auditory acuity.  In order for the Appellant to be considered a "Veteran" entitled to VA benefits, his disease would have to be medically attributed to a period of active duty or ACDUTRA.  Id.  That is not the case here.  The Appellant was treated for a right ear pain symptoms ultimately diagnosed as a right ear fungal infection beginning in January 1972 at the Long Beach Naval Hospital.  At that time, the Appellant was enrolled in and attending a college university under a scholarship program with the NROTC, which is not the legal equivalent of active duty or ACDUTRA. In fact, the National Personnel Records Center provided that a DD Form 214 was not issued "because the [Appellant] had no active service or less than 90 consecutive days of active duty for training."  A review of the deck logs from the U.S.S. San Jose for the period from May 1871 to July 1971 also found no mention of the Appellant or the injuries that he described.  Finally, a December 2013 Personnel Information Exchange System (PIES) response provided that there is no record of any active duty or active duty for training for this Appellant.  Accordingly, he does not meet the definition of a "Veteran" for VA compensation benefits.  

While the Board sympathizes with the unfortunate incurrence of this disease, the Appellant cannot be considered a "veteran."  The fact that he has no confirmed days of service in and of itself precludes his eligibility to any VA benefits.  Where the law and not the evidence are dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that the Veteran's claim is without legal merit and the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Appellant is not a "Veteran" for purposes of eligibility to VA benefits and, therefore, the appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


